     Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 1 of 16 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

TRAXXAS, L.P.,                                  §
                                                §
         Plaintiff,                             §
                                                §
v.                                              §           Civil Action No. 2:19-cv-213
                                                §
SKULLDUGGERY, INC.,                             §          JURY TRIAL DEMANDED
                                                §
         Defendant.                             §
                                                §


           ORIGINAL COMPLAINT FOR TRADEMARK INFRINGEMENT,
     UNFAIR COMPETITION, DILUTION, UNJUST ENRICHMENT, AND DENIAL OF
                       TRADEMARK APPLICATION


         COMES NOW Plaintiff Traxxas, L.P. and files this Original Complaint for Trademark

Infringement, Unfair Competition, Dilution, Unjust Enrichment, and Denial of Trademark

Application against Defendant Skullduggery, Inc., alleging as follows:

                                   I. NATURE OF THE SUIT

         1.      This is a claim for infringement of a federally registered trademark, unfair

competition, dilution, and denial of a federal trademark application arising under the Lanham

Act, 15 U.S.C. § 1051 et seq., and related claims for trademark dilution under Texas Business

and Commerce Code § 16.103 and trademark infringement, unfair competition, and unjust

enrichment under Texas common law.

                                        II. THE PARTIES

         2.      Plaintiff Traxxas, L.P. (“Traxxas”) is a Texas limited partnership that maintains

its principal place of business in McKinney, Texas.
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 2 of 16 PageID #: 2




        3.      Defendant Skullduggery, Inc. (“Skullduggery”) is a California corporation

having a principal place of business in Anaheim, California.

                              III. JURISDICTION AND VENUE

        4.      Pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a), this Court

has subject matter jurisdiction over the federal trademark infringement, unfair competition,

dilution, and denial of federal trademark application claims because those claims arise under the

Lanham Act, 15 U.S.C. § 1051 et seq.

        5.      Pursuant to 28 U.S.C. § 1367(a), this Court has subject matter jurisdiction over

the state trademark infringement, unfair competition, trademark dilution, and unjust enrichment

claims because those claims arise from the same nucleus of operative facts as the federal

trademark infringement, unfair competition, dilution, and denial of trademark application claims.

        6.      This Court has specific personal jurisdiction over Skullduggery pursuant to due

process and the Texas Long Arm Statute because Skullduggery, directly or through

intermediaries, sells and offers to sell the accused products to persons in this District and/or

purposefully and voluntarily places the accused products into the stream of commerce with the

expectation that those accused products will be purchased by consumers in Texas and in this

District.

        7.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)-(d) for the reasons set

forth above.




Original Complaint                                                                         Page 2
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 3 of 16 PageID #: 3




                                       IV. BACKGROUND

A.      Traxxas and Its Trademarks

        8.       The business Traxxas operates was started in 1986. Since that time, Traxxas has

grown to become the number-one seller of Ready-to-Run nitro and electric model vehicles in the

United States.

        9.       Since at least September 12, 1986, Traxxas has continuously used the standard

characters “TRAXXAS” (the “TRAXXAS Mark”) in interstate commerce to identify, advertise,

and promote its radio-controlled model vehicles and parts therefor to the consuming public.

        10.      On February 6, 2007, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued to Traxxas United States Trademark Registration No. 3,205,399, which

comprises the standard characters “TRAXXAS” as applied to radio-controlled model vehicles

and parts therefor in International Class 028. A true and correct copy of the TRAXXAS

Registration (as updated December 19, 2017) is attached hereto as Exhibit 1.

        11.      Traxxas’ right to use its TRAXXAS Mark has become incontestable.

        12.      In addition to the TRAXXAS Registration, the USPTO has issued to Traxxas four

other trademark registrations comprising the word “TRAXXAS”:

                 a.     U.S. Trademark Registration No. 2,314,111, which comprises a design

                        plus the word “TRAXXAS” as applied to radio-controlled model vehicles

                        and parts therefor sold as a unit in International Class 028;

                 b.     U.S. Trademark Registration No. 2,292,851, which comprises stylized

                        characters “TRAXXAS” as applied to radio-controlled model vehicles and

                        parts therefor, sold as a unit in International Class 028;




Original Complaint                                                                            Page 3
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 4 of 16 PageID #: 4




                c.     U.S. Trademark Registration No. 5,242,836, which comprises the standard

                       characters “TRAXXAS” as applied to batteries and battery chargers in

                       International Class 009; and

                d.     U.S. Trademark Registration No. 5,257,656, which comprises stylized

                       characters “TRAXXAS” as applied to batteries and battery chargers in

                       International Class 009;

        13.     Traxxas has also filed with the USPTO three additional pending applications for

trademarks comprising the standard characters “TRAXXAS”:

                a.     U.S. Trademark Application No. 88/215,688, which comprises the

                       standard characters “TRAXXAS” as applied to hand tools adapted for use

                       with model vehicles in International Class 008;

                b.     U.S. Trademark Application No. 88/266,147, which comprises the

                       standard characters “TRAXXAS” as applied to decals; stickers; banners;

                       posters; pens; vehicle wraps in International Class 016, lanyards in

                       International Class 022, and apparel, namely, hats, shirts, sweaters,

                       hoodies, jackets, beanies, and scarfs in International Class 025; and

                c.     U.S. Trademark Application No. 88/266,155, which comprises the

                       standard characters “TRAXXAS” as applied to phone accessories, namely,

                       pop sockets in International Class 009, bags; duffel bags; backpacks in

                       International Class 018, and cups; tumblers; beverage sleeves; desk mats

                       in International Class 021.

        14.     In 1999, Traxxas launched the T-MAXX, the first nitro radio-controlled model

vehicle with a true forward/reverse transmission.



Original Complaint                                                                             Page 4
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 5 of 16 PageID #: 5




        15.     Since at least November 28, 1999, Traxxas has continuously used the standard

characters “T-MAXX” (the “T-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        16.     On November 7, 2006, the USPTO duly and legally issued to Traxxas United

States Trademark Registration No. 3,169,710 (the “T-MAXX Registration”), which comprises

the standard characters “T-MAXX” as applied to radio-controlled model vehicles and parts

therefor in International Class 028. A true and correct copy of the T-MAXX Registration (as

updated December 19, 2017) is attached hereto as Exhibit 2.

        17.     Traxxas’ right to use its T-MAXX Mark has become incontestable.

        18.     In addition to the T-MAXX Registration, the USPTO has issued to Traxxas U.S.

Trademark Registration No. 5,277,913, which comprises stylized characters “T-MAXX” as

applied to radio-controlled model vehicles and parts therefor in International Class 028.

        19.     Since at least December 1999, Traxxas has continuously used the standard

characters “MAXX” (the “MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        20.     On January 2, 2007, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,191,106 (the “MAXX Registration”), which comprises the

standard characters “MAXX” as applied to radio-controlled model vehicles and parts therefor in

International Class 028. A true and correct copy of the MAXX Registration (as updated January

16, 2018) is attached hereto as Exhibit 3.

        21.     Traxxas’ right to use its MAXX Mark has become incontestable.




Original Complaint                                                                          Page 5
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 6 of 16 PageID #: 6




        22.     In addition to the MAXX Registration, Traxxas has also filed with the USPTO

pending U.S. Trademark Application No. 88/211,966, which comprises the standard characters

“MAXX” as applied to batteries and battery chargers in International Class 009.

        23.     Since at least December 4, 2000, Traxxas has continuously used the standard

characters “E-MAXX” (the “E-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        24.     On May 12, 2009, the USPTO duly and legally issued to Traxxas United States

Trademark Registration No. 3,619,270 (the “E-MAXX Registration”), which comprises the

standard characters “E-MAXX” as applied to radio-controlled model vehicles and parts therefor

in International Class 028. A true and correct copy of the E-MAXX Registration is attached

hereto as Exhibit 4.

        25.     Traxxas’ right to use its E-MAXX Mark has become incontestable.

        26.     In addition to the E-MAXX Registration, the USPTO has issued to Traxxas U.S.

Trademark Registration No. 5,277,914, which comprises stylized characters “E-MAXX” as

applied to radio-controlled model vehicles and parts therefor in International Class 028.

        27.     Since at least July 17, 2009, Traxxas has continuously used the standard

characters “MINI MAXX” (the “MINI MAXX Mark”) in interstate commerce to identify,

advertise, and promote its parts for radio-controlled model vehicles to the consuming public.

        28.     On October 13, 2009, the USPTO duly and legally issued to Traxxas United

States Trademark Registration No. 3,697,101 (the “MINI MAXX Registration”), which

comprised the standard characters “MINI MAXX” as applied to radio controlled scale model

vehicles equipped with an electric motor or an internal combustion engine, a wireless control




Original Complaint                                                                          Page 6
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 7 of 16 PageID #: 7




signal receiver mounted on the vehicle enabling remote control of vehicle speed and steering,

and parts therefor in International Class 028.

        29.     On January 9, 2018, the MINI MAXX Registration was duly and legally amended

to comprise the standard characters “MINI MAXX” as applied to parts for radio controlled scale

model vehicles, namely, electric motors in International Class 028. A true and correct copy of

the MINI MAXX Registration is attached hereto as Exhibit 5.

        30.     Since at least October 30, 2015, Traxxas has continuously used the standard

characters “X-MAXX” (the “X-MAXX Mark”) in interstate commerce to identify, advertise, and

promote its radio-controlled model vehicles and parts therefor to the consuming public.

        31.     On December 27, 2016, the USPTO duly and legally issued to Traxxas United

States Trademark Registration No. 5,110,758 (the “X-MAXX Registration”), which comprises

the standard characters “X-MAXX” as applied to radio-controlled model vehicles and parts

therefor in International Class 028. A true and correct copy of the X-MAXX Registration is

attached hereto as Exhibit 6.

        32.     In addition to the X-MAXX Registration, the USPTO has issued to Traxxas four

other trademark registrations comprising the stylized characters “XMAXX”:

                a.     U.S. Trademark Registration No. 5,110,765, which comprises stylized

                       characters “XMAXX” as applied to radio-controlled model vehicles and

                       parts therefor in International Class 028; and

                b.     U.S. Trademark Registration No. 5,110,766, which comprises stylized

                       characters “XMAXX” as applied to radio-controlled model vehicles and

                       parts therefor in International Class 028.




Original Complaint                                                                        Page 7
     Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 8 of 16 PageID #: 8




         33.    In addition to the above-referenced USPTO registrations, Traxxas has registered

each of the TRAXXAS Mark, the T-MAXX Mark, the MAXX Mark, the E-MAXX Mark, and

the X-MAXX Mark internationally.

         34.    As a result of Traxxas’ long use and promotion of each of the TRAXXAS Mark,

the T-MAXX Mark, the MAXX Mark, the E-MAXX Mark, the MINI MAXX Mark, and the X-

MAXX Mark (collectively, the “Traxxas Marks”), each of the Traxxas Marks has become

distinctive to designate Traxxas, to distinguish Traxxas and its products from those of others, and

to distinguish the source or origin of Traxxas’ products. As a result of these efforts by Traxxas,

the consuming public in Texas and throughout the United States widely recognizes and

associates the Traxxas Marks with Traxxas.

         35.    As a result of Traxxas’ long use and promotion of the Traxxas Marks in Texas

and elsewhere, Traxxas has acquired valuable common law rights in the Traxxas Marks.

         36.    The Traxxas Marks are famous pursuant to 15 U.S.C. § 1125(c) and Texas

Business and Commerce Code § 16.103.

B.       Skullduggery’s Infringing Activities

         37.    Skullduggery, directly or through intermediaries, sells, offers for sale, distributes,

and advertises remote-controlled model vehicles (the “Accused Products”), such as the ones

shown below, under the name “MAX TRAXXX”:




Original Complaint                                                                              Page 8
  Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 9 of 16 PageID #: 9




        38.     Skullduggery, directly or through intermediaries, purposefully and voluntarily

places the Accused Products into the stream of commerce with the expectation that they will be

purchased by consumers in Texas and in this District.

        39.     The Accused Products are purchased by consumers in Texas and in this District.

        40.     Skullduggery is using the “MAX TRAXXX” name in commerce.

        41.     Skullduggery is not affiliated with or sponsored by Traxxas and has not been

authorized by Traxxas to use the Traxxas Marks or any confusingly similar marks.

        42.     Skullduggery began using the “MAX TRAXXX” name after the Traxxas Marks

became famous and distinctive.

C.      Effect of Skullduggery’s Infringing Activities

        43.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name has caused

actual confusion or mistake or has deceived customers and potential customers of the parties, at

least as to some affiliation, connection, or association of Skullduggery with Traxxas, or as to the

origin, sponsorship, or approval of the Accused Products by Traxxas.


Original Complaint                                                                           Page 9
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 10 of 16 PageID #: 10




        44.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name is likely to

continue to cause confusion, to cause mistake, or to deceive customers and potential customers

of the parties, at least as to some affiliation, connection, or association of Skullduggery with

Traxxas, or as to the origin, sponsorship, or approval of the Accused Products by Traxxas.

        45.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name falsely

designates the origin of the Accused Products and falsely and misleadingly describes and

represents facts with respect to Skullduggery and the Accused Products.

        46.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name enables

Skullduggery to trade on and receive the benefit of goodwill built up at great labor and expense

by Traxxas over many years, and to gain acceptance for the Accused Products not solely on their

own merits, but on the reputation and goodwill of Traxxas, its Traxxas Marks, and its products.

        47.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name is likely to cause

dilution of the famous Traxxas Marks.

        48.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name unjustly

enriches Skullduggery at Traxxas’ expense. Skullduggery has been and continues to be unjustly

enriched, obtaining a benefit from Traxxas by taking undue advantage of Traxxas and its

goodwill.

        49.     Specifically, Skullduggery has taken unfair advantage of Traxxas by trading on

and profiting from the goodwill in the Traxxas Marks developed and owned by Traxxas,

resulting in Skullduggery wrongfully obtaining a monetary and reputational benefit for its own

business and products.

        50.     Skullduggery’s unauthorized use of the “MAX TRAXXX” name removes from

Traxxas the ability to control the nature and quality of products provided under the Traxxas



Original Complaint                                                                           Page 10
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 11 of 16 PageID #: 11




Marks and places the valuable reputation and goodwill of Traxxas in the hands of Skullduggery,

over whom Traxxas has no control.

        51.     Unless these acts of Skullduggery are restrained by this Court, these acts will

continue and will continue to cause irreparable injury to Traxxas and to the public for which

there is no adequate remedy at law.

        52.     At least by filing and serving this Complaint, Traxxas is giving Skullduggery

written notice of its claims set forth in this Complaint.

D.      Skullduggery’s MAX TRAXXX Application

        53.     On May 3, 2018, Skullduggery filed with the USPTO Application Serial No.

87/906,670 (the “MAX TRAXXX Application”) for the standard characters “MAX TRAXXX”

as applied to “Toy cars; Toy building structures and toy vehicle tracks; Toy model cars; Toy

vehicle track sets and roadways and accessories therefor” in International Class 028 (the “MAX

TRAXXX Mark”).

        54.     The MAX TRAXXX Application was abandoned on March 25, 2019, but revived

on May 29, 2019.

        55.     By virtue of Traxxas’ prior and senior rights arising from use of its Traxxas

Marks, Skullduggery is barred from obtaining a registration of the same mark, because the

attempt to register by Skullduggery of the MAX TRAXXX mark for similar goods and services

as those provided by Traxxas, without Traxxas’ authorization, creates a likelihood of confusion

under Section 2(d) of the Trademark Act (15 U.S.C. § 1052(d)) that there exists a common

source, affiliation, and sponsorship with the goods and services provided by Traxxas in

connection with its Traxxas Marks.




Original Complaint                                                                      Page 11
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 12 of 16 PageID #: 12




        56.     If Skullduggery is permitted to obtain the registration sought, and thereby obtain

the prima facie exclusive right to use the MAX TRAXXX Mark in commerce for its goods and

services, Traxxas will be harmed in that a cloud will be placed on Traxxas’ title in and to its

Traxxas Marks and its right to enjoy the free and exclusive use thereof.

                                           V. CLAIMS

A.      Federal Trademark Infringement

        57.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        58.     Skullduggery’s acts complained of herein constitute infringement of Traxxas’

federally registered Traxxas Marks in violation of 15 U.S.C. § 1114(1).

B.      Federal Unfair Competition

        59.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        60.     Skullduggery’s acts complained of herein constitute unfair competition in

violation of 15 U.S.C. § 1125(a).

C.      Federal Trademark Dilution

        61.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        62.     Skullduggery’s acts complained of herein constitute dilution of Traxxas’ famous

Traxxas Marks in violation of 15 U.S.C. § 1125(c).

D.      Texas Trademark Infringement

        63.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.



Original Complaint                                                                         Page 12
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 13 of 16 PageID #: 13




        64.     Skullduggery’s acts complained of herein constitute trademark infringement in

violation of Texas state common law.

E.      Texas Unfair Competition

        65.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        66.     Skullduggery’s acts complained of herein constitute unfair competition in

violation of Texas state common law.

F.      Texas Trademark Dilution

        67.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        68.     Skullduggery’s acts complained of herein constitute dilution of Traxxas’ famous

Traxxas Marks in violation of Texas Business and Commerce Code § 16.103.

G.      Texas Unjust Enrichment

        69.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        70.     Skullduggery’s acts complained of herein constitute unjust enrichment of

Skullduggery at Traxxas’ expense in violation of Texas state common law.

H.      Denial of the MAX TRAXXX Application

        71.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        72.     By virtue of Traxxas’ prior and senior rights arising from its prior use of its

Traxxas Marks, Skullduggery is barred from obtaining registration of the MAX TRAXXX Mark

because Skullduggery’s attempt to register the MAX TRAXXX Mark, without Traxxas’



Original Complaint                                                                      Page 13
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 14 of 16 PageID #: 14




authorization, creates a likelihood of confusion under Section 2(d) of the Lanham Act, 15 U.S.C.

§ 1052(d).

                                           VI. DAMAGES

        73.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        74.     Skullduggery’s acts complained of herein have damaged Traxxas in an amount to

be proven at trial, but no less than Skullduggery’s profits under 15 U.S.C. § 1117(a).

                                  VII. PRAYER FOR RELIEF

        Traxxas respectfully requests the following relief:

        a.      A judgment in favor of Traxxas that Skullduggery has infringed the Traxxas

Marks under federal and Texas state common law, as described herein;

        b.      A judgment in favor of Traxxas that Skullduggery has unfairly competed with

Traxxas under federal and Texas state common law, as described herein;

        c.      A judgment in favor of Traxxas that Skullduggery has diluted Traxxas’ famous

Traxxas Marks under federal and Texas state common law, as described herein;

        d.      A judgment in favor of Traxxas that Skullduggery has been unjustly enriched at

Traxxas’ expense under Texas state common law, as described herein;

        e.      A judgment and order directing the USPTO to deny the MAX TRAXXX

Application and refuse issuance of a registration from the MAX TRAXXX Application;

        f.      A permanent injunction:

                (1)    enjoining Skullduggery, its officers, directors, agents, subsidiaries,

                       employees, successors, and assigns, and all persons acting in privity,

                       concert, or participation with it, from using the Traxxas Marks and any



Original Complaint                                                                       Page 14
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 15 of 16 PageID #: 15




                       other mark or design that is confusingly similar to or likely to cause

                       dilution of the Traxxas Marks (including but not limited to the “MAX

                       TRAXXXX” name), and from any attempt to retain any part of the

                       goodwill misappropriated from Traxxas;

                (2)    requiring Skullduggery, its officers, directors, agents, subsidiaries,

                       employees, successors, and assigns, and all persons acting in privity,

                       concert, or participation with it, to deliver up and destroy all Accused

                       Products, as well as all signage, advertisements, commercials, Internet

                       postings and advertisements, and any other material bearing or using the

                       “MAX TRAXXX” name or any other mark or design that is confusingly

                       similar to or likely to cause dilution of the Traxxas Marks; and

                (3)    requiring Skullduggery to file with this Court and to serve upon Traxxas,

                       within thirty days after the entry and service on Skullduggery of the

                       injunction, a report in writing and under oath setting forth in detail the

                       manner and form in which Skullduggery has complied with the injunction;

        g.      A judgment and order directing an accounting to determine Skullduggery’s profits

resulting from the activities complained of herein, including Skullduggery’s profits for any

continuing post-verdict or post-judgment activities, and that such profits be paid over to Traxxas,

increased as the Court finds to be just under the circumstances of this case;

        h.      A judgment and order requiring Skullduggery to pay Traxxas its damages

sustained as a result of Skullduggery’s activities described herein, including supplemental

damages for any continuing post-verdict or post-judgment activities with an accounting as

needed;



Original Complaint                                                                          Page 15
 Case 2:19-cv-00213-RSP Document 1 Filed 06/06/19 Page 16 of 16 PageID #: 16




        i.      A judgment and order requiring Skullduggery to pay Traxxas its costs, expenses,

and pre-judgment and post-judgment interest; and

        j.      Such other and further relief as the Court deems just and proper.

                                     VIII. JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Traxxas requests a jury trial of all

issues triable of right by a jury.

Dated: June 6, 2019                                  Respectfully submitted,

                                                     By: /s/ William E. Davis, III
                                                     William E. Davis, III
                                                     Texas State Bar No. 24047416
                                                     bdavis@bdavisfirm.com
                                                     Christian J. Hurt
                                                     Texas State Bar No. 24059987
                                                     churt@bdavisfirm.com
                                                     Edward Chin (Of Counsel)
                                                     Texas State Bar No. 50511688
                                                     echin@bdavisfirm.com
                                                     Debra Coleman (Of Counsel)
                                                     Texas State Bar No. 24059595
                                                     dcoleman@bdavisfirm.com
                                                     Ty Wilson
                                                     Texas State Bar No. 24106583
                                                     twilson@davisfirm.com
                                                     The Davis Firm, PC
                                                     213 N. Fredonia Street, Suite 230
                                                     Longview, Texas 75601
                                                     Telephone: (903) 230-9090
                                                     Facsimile: (903) 230-9661

                                                     Counsel for Plaintiff Traxxas, L.P.




Original Complaint                                                                         Page 16
